Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 4/7/2022, wherein claims 1,2,4,5,9-13,19-38 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1,2,4,5,9-13,19-38 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 23, 30, and 35 recite the limitations “a flexible spine insert disposed between said first and second layers, perpendicular to said finger end” and “said spine insert length is perpendicular to said finger end of said gripping portion”. The limitation of the spine insert/spine insert length being perpendicular to the finger end of the gripping portion lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification recites “The spine insert is disposed roughly perpendicular to the finger end” and the drawings do not show the spine insert being perfectly perpendicular to the finger end. In light of the drawings, the examiner would permit claiming “substantially perpendicular” to overcome this rejection.
Claim 29 recites the limitation “said spine insert width is between 1/4 and 3/8 inches and said spine insert length is between 5 and 6 inches.” The ranges claimed in claim 29 lack support in the original disclosure and therefore constitute new matter because the examiner does not find these ranges in applicant’s originally filed specification. Applicant points to pg. 8, lines 16-18 which provides a width of 5/16th inch and a length of 5 ½ inches, but not does not provide support for the claimed ranges because the claimed ranges includes measurements other than  a width of 5/16th inch and a length of 5 ½ inches. For example, a length of 5 ¾ is also included in the claimed range but is not recited in the specification.

All remaining claims are rejected as depending from a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,9-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343) and further in view of Nguyen (U.S. 20150057133).

Regarding claim 1, Parker teaches a grip assist apparatus (10) for weight lifting (abstract) comprising: a gripping portion (20) formed by affixing first and second layers of flat material of a same shape and size to one another such that said first and second layers are flush (col. 3, lines 25-28, col. 5, lines 19-28, fig. 5),
said gripping portion comprising: a finger end (23) having a finger end width (width of 23); a wrist end (74) opposite from said finger end; first and second attachment edges (80,82) disposed on either side of said wrist end; 
a first side  (84) extending between said first attachment edge (80) and said finger end (23) (fig. 5); a second side (side extending from 82 to 23, fig. 5) extending between said second attachment edge (82) and said finger end (23); a side length, extending between a finger end center point and a wrist end center point (length extending from a center point of 23 to a center point of 74),
a wrist portion (30) comprising a first strap (32) and a second strap (34), wherein: each of said first strap and said second strap comprises an attachment end (ends of 32,34 attached to 80,82) and a free end (ends of 32,34 opposite attachment ends) (figs. 1,2); said attachment end of said first strap (32) extends from said first attachment edge (80) of said gripping portion; and said attachment end of said second strap (34) extends from said second attachment edge (82) of said gripping portion (figs. 1,2); and a releasable wrist fastener (70, 87,88) attached to said first and second straps (fig. 2) (col. 4, lines 31-55), said wrist fastener being dimensioned and shaped to fasten said first strap and said second strap such that said grip assists apparatus is secured around a wrist of a user (col. 4, lines 31-55); but fails to teach a flexible spine insert disposed between said first and second layers
 perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, wherein: said spine insert is made of red rubber; said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25; and said spine insert is not attached to either of said first strap and said second strap
DaSilva teaches a gripping device (fig. 1) having a flexible spine insert (18) disposed between first and second layers (col. 3, lines 29-31),  perpendicular to a finger end (see annotated fig.) and centered between said first and second sides, (col. 3, lines 7-13) and extending between said finger end (see annotated fig.) and said wrist end (bottom end), wherein: said spine insert is made of webbing (col. 3, lines 10-12); said spine insert comprises a spine insert width extending between said first and second sides (width of 18, figs. 1,2); said spine insert comprises a spine insert length extending between said finger end and said wrist end (length of 18, figs .1,2); said spine insert length is perpendicular to said finger end of said gripping portion (figs. 1,2); and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25 (col. 3, lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible spine insert to Parker disposed between said first and second layers perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, said spine insert is made of webbing ,said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25 in view of DaSilva in order to provide increased support to the wearer.
The spine insert of the Parker/DaSilva combined reference is not attached to either of said first strap and said second strap because it is centered between the first and second sides of Parker, and the straps of Parker (32,34) are attached to the gripping portion via 40 which is at the edges of the gripping portion (fig. 2)(col. 4, lines 26-30).
The Parker/DaSilva combined reference fails to teach said spine insert is made of red rubber ( defined in applicant’s spec as  silicone rubber, polychloroprene, polypropylene, or styrene butadiene rubber (pg. 4, lines-7)). 
Nguyen teaches a grip assist apparatus (100) including polypropylene webbing having durability and flexibility (para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the webbing of the Parker/DaSilva combined reference polypropylene webbing  in view of Nguyen because polypropylene webbing is a high strength, durable, and flexible material that would provide increased support and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

    PNG
    media_image1.png
    592
    692
    media_image1.png
    Greyscale

Regarding claim 2, the Parker/DaSilva/Nguyen combined reference teaches said red rubber of said spine insert is propylene webbing (para. 24 of Nguyen as applied in claim 1). 
Regarding claim 4, the Parker/DaSilva/Nguyen combined reference teaches an end piece (24) (col. 3, lines 52-57 of Parker) disposed between said first and second layers (col. 3, lines 52-62) at said finger end of said gripping portion (fig. 1), wherein said spine insert is adjacent to said end piece (would be adjacent to the end piece, fig. 1 of Parker, fig. 2 of DaSilva).
Regarding claim 9, Parker of the Parker/DaSilva/Nguyen combined reference teaches at least one of said first (84) and second (side extending from 82 to 23) sides comprises contouring (figs. 1,2,5).
Regarding claim 10, Parker of the Parker/DaSilva/Nguyen combined reference teaches said first side (84) comprises thumb contouring (col. 5, lines 19-21).
Regarding claim 11, Parker of the Parker/DaSilva/Nguyen combined reference teaches said second side (side extending from 82 to 23) comprises non- thumb contouring (figs. 1,2,5).
Regarding claim 12, Parker of the Parker/DaSilva/Nguyen combined reference teaches an angle A between said wrist end (74) and said first attachment edge (80) (see annotated fig.) ; an angle B between said wrist end (74) and said second attachment edge (82) (see annotated fig.), wherein angle A is greater than angle B (see annotated fig.); a thumb cushioned pad (36) disposed on said first strap (32); and a non-thumb cushioned pad (38) disposed on said second strap (34) (fig. 1, col. 3, lines 63-67).

    PNG
    media_image2.png
    564
    795
    media_image2.png
    Greyscale


Regarding claim 13, Parker of the Parker/DaSilva/Nguyen combined reference teaches edges 51 and 52 are to exceed approximately 1.5 inches and that the length of edges 58 and 59 are selected so that when wrists flaps 32 and 34 are secured about the user's wrist, edges 51 and 52 are in close proximity to each other (col. 4, lines 5-20), but doesn’t specifically teach said thumb cushioned pad has a thumb pad width of 3 +- 0.5 inches and a thumb pad length of 2.75 + 0.5 inches; and said non-thumb cushioned pad has non-thumb pad width of 2.75 + 0.5 inches and a non- thumb pad length of 2 +- 0.5 inches.	However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have  formed the thumb cushioned pad of the combined reference so as to have a thumb pad width of 3 +- 0.5 inches and a thumb pad length of 2.75 + 0.5 inches; and to have formed the non-thumb cushioned pad of Parker so as to have non-thumb pad width of 2.75 + 0.5 inches and a non- thumb pad length of 2 +- 0.5 inches in order to optimize the proportions of the pads to suit the size and shape of a wearer’s hand that would benefit from the claimed pad proportions. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art (disclosure of Parker pointed out above), discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A))
Regarding claim 19, Parker of the Parker/DaSilva/Nguyen combined reference teaches that the length  is approximately 6.5 inches from edge 74 to edge 23 ( col. 5, lines 10-11); but doesn’t specifically teach said side length of said gripping portion is greater than or equal to 7" and less than or equal to 9".
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the gripping portion having a side length of greater than or equal to 7" and less than or equal to 9" in order to adapt the apparatus to fit longer hands and/or longer forearms that require a length greater than or equal to 7” and less than or equal to 9” for a proper fit.


Claims 5,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)  in view of Nguyen (U.S. 20150057133) and further in view of Katzin et al. (U.S. Patent No. 5733249).
Regarding claim 5, The Parker/DaSilva/Nguyen combined reference fails to teach said spine insert length is 40-50% of said side length of said gripping portion.
Katzin teaches a support apparatus (24) (figs. 1-3A) having a spine insert length (length of 36) that is 40-50% of said side length  (from front end to rear end) of said support apparatus (fig. 2), the spine insert connecting a front plate (32) and a rear plate (34)(fig. 3A)(col. 3, lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a rear plate and to have formed the spine insert of the Parker/DaSilva/Nguyen combined reference so as to have a length of 40-50% of said side length in view of Katzin in order to provide increased support by adding a rear plate and to provide a length of the spine insert to accommodate the rear plate within the gripping portion.
Regarding claim 21, The Parker/DaSilva/Nguyen combined reference fails to teach said spine insert length is 40-50% of said side length of said gripping portion.
Katzin teaches a support apparatus (24) (figs. 1-3A) having a spine insert length (length of 36) that is 40-50% of said side length  (from front end to rear end) of said support apparatus (fig. 2), the spine insert connecting a front plate (32) and a rear plate (34)(fig. 3A)(col. 3, lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a rear plate and to have formed the spine insert of the Parker/DaSilva/Nguyen combined reference so as to have a length of 40-50% of said side length in view of Katzin in order to provide increased support by adding a rear plate and to provide a length of the spine insert to accommodate the rear plate within the gripping portion.
Regarding claim 22, The Parker/DaSilva/Nguyen combined reference teaches said spine insert comprises a finger tip ( 18 of DaSilva as applied to Parker includes an end of 18 closest to 23 of Parker) and a wrist tip (opposite end of 18 as applied to Parker) and said finger tip of said spine insert is disposed adjacent to said finger end of said gripping portion (fingertip of 18 would be adjacent to (near to) 23 of Parker)(fig. 2 of DaSilva, figs. 1,2 of Parker).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)  in view of Nguyen (U.S. 20150057133) and further in view of Williams (U.S. Patent No. 5453064).

Regarding claim 20, the Parker/DaSilva/Nguyen combined reference fails to specifically teach spine stitching disposed parallel to said spine 4Attorney Docket No. 1530-015 Application Serial No. 16855940insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.
Williams teaches an exercise glove (10) including an insert (30) between two layers of material wherein the insert is held in place via stitching (21) extending through the two layers and along and around the perimeter  of the insert, not extending through the insert (col. 5, lines 39-45)(fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have stitched around/along the perimeter of the spine insert such that spine stitching is disposed parallel to said spine 4Attorney Docket No. 1530-015 Application Serial No. 16855940insert length on either side of said spine insert (stitching around/along the spine insert would achieve this due to its rectangular shape) such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert in view of Williams in order to hold the insert in place within the gripping portion.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)  in view of Olivier (U.S. Patent No. 5745920).

Regarding claim 23, Parker teaches a grip assist apparatus (10) for weight lifting (abstract) comprising: a gripping portion (20) formed by affixing first and second layers of flat material of a same shape and size to one another such that said first and second layers are flush (col. 3, lines 25-28, col. 5, lines 19-28, fig. 5),
said gripping portion comprising: a finger end (23) having a finger end width (width of 23); a wrist end (74) opposite from said finger end; first and second attachment edges (80,82) disposed on either side of said wrist end; 
a first side  (84) extending between said first attachment edge (80) and said finger end (23) (fig. 5); a second side (side extending from 82 to 23, fig. 5) extending between said second attachment edge (82) and said finger end (23); a side length, extending between a finger end center point and a wrist end center point (length extending from a center point of 23 to a center point of 74)
;a wrist portion (30) comprising a first strap (32) and a second strap (34), wherein: each of said first strap and said second strap comprises an attachment end (ends of 32,34 attached to 80,82) and a free end (ends of 32,34 opposite attachment ends) (figs. 1,2); said attachment end of said first strap (32) extends from said first attachment edge (80) of said gripping portion; and said attachment end of said second strap (34) extends from said second attachment edge (82) of said gripping portion (figs. 1,2); and a releasable wrist fastener (70, 87,88) attached to said first and second straps (fig. 2) (col. 4, lines 31-55), said wrist fastener being dimensioned and shaped to fasten said first strap and said second strap such that said grip assists apparatus is secured around a wrist of a user (col. 4, lines 31-55); but fails to teach a flexible spine insert disposed between said first and second layers, perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, wherein: said spine insert is made of metal; said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and said spine insert length is greater than said spine insert width; and spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.
DaSilva teaches a gripping device for weight lifting (fig. 1)(abstract) having a flexible spine insert (18) disposed between first and second layers (col. 3, lines 29-31),  perpendicular to a finger end (see annotated fig.) and centered between said first and second sides, (col. 3, lines 7-13) and extending between said finger end (see annotated fig.) and said wrist end (bottom end); said spine insert comprises a spine insert width extending between said first and second sides (width of 18, figs. 1,2); said spine insert comprises a spine insert length extending between said finger end and said wrist end (length of 18, figs .1,2); said spine insert length is perpendicular to said finger end of said gripping portion (figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible spine insert to Parker disposed between said first and second layers perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion in view of DaSilva in order to provide increased support to the wearer.
The Parker/DaSilva combined reference fails to teach the spine insert is made of metal and spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.


Olivier teaches a support apparatus for weight lifting (figs. 1,2, abstract) having a flexible spine insert (spring strip,16) disposed between first and second layers (20,22), perpendicular to said finger end (end of 12) (figs. 1,2) and centered between first and second sides (fig. 1) wherein: said spine insert is made of metal (col. 4, lines 9,10); said spine insert length is greater than said spine insert width (figs. 3,4); and spine stitching (30,32) disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert (fig. 1, col. 3, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the flexible spine insert of the Parker/DaSilva combined reference from a metallic spring strip in view of Olivier and to have added  spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert in view of Olivier in order to further assist with gripping a weightlifting bar and to maintain the flexible spine insert in position within the gripping portion.

Claim 23,24, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)   and Katzin et al. (U.S. Patent No. 5733249) in view of Williams (U.S. Patent No. 5453064).


Regarding claim 23, Parker teaches a grip assist apparatus (10) for weight lifting (abstract) comprising: a gripping portion (20) formed by affixing first and second layers of flat material of a same shape and size to one another such that said first and second layers are flush (col. 3, lines 25-28, col. 5, lines 19-28, fig. 5),
said gripping portion comprising: a finger end (23) having a finger end width (width of 23); a wrist end (74) opposite from said finger end; first and second attachment edges (80,82) disposed on either side of said wrist end; 
a first side  (84) extending between said first attachment edge (80) and said finger end (23) (fig. 5); a second side (side extending from 82 to 23, fig. 5) extending between said second attachment edge (82) and said finger end (23); a side length, extending between a finger end center point and a wrist end center point (length extending from a center point of 23 to a center point of 74)
;a wrist portion (30) comprising a first strap (32) and a second strap (34), wherein: each of said first strap and said second strap comprises an attachment end (ends of 32,34 attached to 80,82) and a free end (ends of 32,34 opposite attachment ends) (figs. 1,2); said attachment end of said first strap (32) extends from said first attachment edge (80) of said gripping portion; and said attachment end of said second strap (34) extends from said second attachment edge (82) of said gripping portion (figs. 1,2); and a releasable wrist fastener (70, 87,88) attached to said first and second straps (fig. 2) (col. 4, lines 31-55), said wrist fastener being dimensioned and shaped to fasten said first strap and said second strap such that said grip assists apparatus is secured around a wrist of a user (col. 4, lines 31-55); but fails to teach

a flexible spine insert disposed between said first and second layers, perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, wherein: said spine insert is made of metal; said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and said spine insert length is greater than said spine insert width; and spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.
DaSilva teaches a gripping device for weight lifting (fig. 1)(abstract) having a flexible spine insert (18) disposed between first and second layers (col. 3, lines 29-31),  perpendicular to a finger end (see annotated fig.) and centered between said first and second sides, (col. 3, lines 7-13) and extending between said finger end (see annotated fig.) and said wrist end (bottom end); said spine insert comprises a spine insert width extending between said first and second sides (width of 18, figs. 1,2); said spine insert comprises a spine insert length extending between said finger end and said wrist end (length of 18, figs .1,2); said spine insert length is perpendicular to said finger end of said gripping portion (figs. 1,2).
Katzin teaches a support apparatus (10) (figs. 1,2,3B) having a flexible spine insert (44) (col. 3, lines 50-67, col.4, lines 1-3)  disposed between said first and second layers (18,20), perpendicular to said finger end (figs. 2,4) and centered between said first and second sides (figs. 1,2), and extending between a finger end and a wrist end (figs. 1,2), wherein: said spine insert is made of metal (col. 2, lines 12-28,  63-64); said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end (figs. 1,2,3B); said spine insert length is perpendicular to said finger end of a gripping portion (22) (figs. 1,2,3B); and said spine insert length is greater than said spine insert width(figs. 1,2,3B).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have disposed a flexible spine insert between said first and second layers of Parker, perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, wherein: said spine insert is made of metal; said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and said spine insert length is greater than said spine insert width in view of DaSilva and Katzin in order to provide increased support to the wearer.


The Parker/DaSilva/Katzin combined reference fails to specifically teach spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.
Williams teaches an exercise glove (10) including an insert (30) between two layers of material wherein the insert is held in place via stitching (21) extending through the two layers and along and around the perimeter  of the insert, not extending through the insert (col. 5, lines 39-45)(fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have stitched around/along the perimeter of the spine insert of the combined reference such that spine stitching is disposed parallel to said spine 4Attorney Docket No. 1530-015 Application Serial No. 16855940insert length on either side of said spine insert (stitching around/along the spine insert would achieve this due to its rectangular shape) such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert in view of Williams in order to hold the insert in place within the gripping portion.
Regarding claim 24, Parker further teaches a first end protective device (24) and Katzin further teaches said spine insert comprises a finger tip (end of 44 connected to 32’) and a wrist tip (end of 44 connected to 34’) and said gripping portion further comprises a first end protective device (32’) and a first protective insert  (46) placed at said finger tip of said spine insert (fig. 2),the first protective insert covering the first end protective device (figs. 2-4), and a second end protective device (34’) and  a second protective insert (48) placed at said wrist tip of said spine insert (figs. 2,4), wherein each of said first and second protective inserts are disposed between said first and second layers of said gripping portion (col. 4, lines 14-33), However the Parker/DaSilva/Katzin/Williams combined reference doesn’t specifically teach said gripping portion further comprises a first protective insert placed at said finger tip of said spine insert and a second protective insert placed at said wrist tip of said spine insert, wherein each of said first and second protective inserts are disposed between said first and second layers of said gripping portion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the gripping portion of the Parker/DaSilva/Katzin/Williams combined reference such that said gripping portion further comprises a first protective insert covering the first end protective device and placed at said finger tip of said spine insert and a second end protective device and a second protective insert placed at said wrist tip of said spine insert, wherein each of said first and second protective inserts are disposed between said first and second layers of said gripping portion in view of Katzin in order to provide increased support and protection to the wearer.
Regarding claim 27, the Parker/DaSilva/Katzin/Williams combined reference further teaches said first protective insert (46) is folded over said finger tip (end of 44 connected to 32’) of said spine insert and said second protective insert (48)  is folded over said wrist tip (end of 44 connected to 34’) of said spine insert (figs. 2-4) (col. 4, lines 14-33). The act of “folding” is product by process. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The foam sheets (30) that form the protective inserts (46,48) extend beyond the ends of the spine insert (fig. 4) (col. 4, lines 14-33) and cover the ends of the spine insert, therefore they can be applied to cover the spine insert by being folded over the ends of the spine insert.
Regarding claim 29, the Parker/DaSilva/Katzin/Williams combined reference doesn’t specifically teach said spine insert width is between 1/4 and 3/8 inches and said spine insert length is between 5 and 6 inches.
 However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the spine insert width  between 1/4 and 3/8 inches and said spine insert length between 5 and 6 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(MPEP 2144.04 IVA). The spine insert of the combined reference would not operate differently having dimensions within the claimed range and furthermore, applicant does not provide criticality for the claimed range. 

	

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)   and Katzin et al. (U.S. Patent No. 5733249) in view of Williams (U.S. Patent No. 5453064) and further in view of Parker (U.S. 20110214220).
Regarding claim 25, the Parker/DaSilva/Katzin/Williams combined reference further teaches the second end protective device (34’) placed at said wrist tip of said spine insert such that said wrist tip (end of 44 connected to 34’) of said spine insert is disposed between said second end protective device(34’) and said second protective insert (48) (the spine insert is between 34’ and top layer of 48) (col. 4, lines 14-33); but doesn’t specifically recognize the second end protective device as a palm insert.
Parker ‘220 teaches a grip assist apparatus (fig. 2) having a palm insert (24) disposed between said first and second halves (para. 41, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the second end protective device of the combined reference as a palm insert in view of Parker ‘220 in order to provide increased protection to the wearer’s palm.
Regarding claim 26, the Parker/DaSilva/Katzin/Williams/ Parker ‘220  combined reference further teaches said first protective insert (46) is folded over said finger tip of said spine insert (figs. 2-4) (col. 4, lines 14-33). the act of “folding” is product by process. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The foam sheets (30) that form the protective insert (46) extend beyond the end of the spine insert (fig. 4) (col. 4, lines 14-33) and covers the end of the spine insert, therefore can be applied to cover the spine insert by being folded over the finger tip of the spine insert.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)   and Katzin et al. (U.S. Patent No. 5733249) in view of Williams (U.S. Patent No. 5453064) and further in view of Chou (U.S. 20130152290).
Regarding claim 28,  the Parker/DaSilva/Katzin/Williams combined reference fails to teach said first and second protective inserts are made of chlorosulphonated polyethylene material.
Chou teaches an insert (3) for a garment (fig. 1)   having a wear resisting layer (31) of chlorosulphonated polyethylene (CSM) (paras. 33,38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a layer of chlorosulphonated polyethylene (CSM) to the first and second protective inserts of the combined reference such that said first and second protective inserts are made of chlorosulphonated polyethylene material in view of Chou in order to add wear resistance and heat resistance to the first and second protective inserts (para. 38 of Chou).

Claim 30,32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343) and further in view of Goosen (U.S. Patent No. 4926501).

Regarding claim 30, Parker teaches a grip assist apparatus (10) for weight lifting (abstract) comprising: a gripping portion (20) formed by affixing first and second layers of flat material of a same shape and size to one another such that said first and second layers are flush (col. 3, lines 25-28, col. 5, lines 19-28, fig. 5),
said gripping portion comprising: a finger end (23) having a finger end width (width of 23); a wrist end (74) opposite from said finger end; first and second attachment edges (80,82) disposed on either side of said wrist end; 
a first side  (84) extending between said first attachment edge (80) and said finger end (23) (fig. 5); a second side (side extending from 82 to 23, fig. 5) extending between said second attachment edge (82) and said finger end (23); a side length, extending between a finger end center point and a wrist end center point (length extending from a center point of 23 to a center point of 74),
a wrist portion (30) comprising a first strap (32) and a second strap (34), wherein: each of said first strap and said second strap comprises an attachment end (ends of 32,34 attached to 80,82) and a free end (ends of 32,34 opposite attachment ends) (figs. 1,2); said attachment end of said first strap (32) extends from said first attachment edge (80) of said gripping portion; and said attachment end of said second strap (34) extends from said second attachment edge (82) of said gripping portion (figs. 1,2); and a releasable wrist fastener (70, 87,88) attached to said first and second straps (fig. 2) (col. 4, lines 31-55), said wrist fastener being dimensioned and shaped to fasten said first strap and said second strap such that said grip assists apparatus is secured around a wrist of a user (col. 4, lines 31-55).


; but fails to teach a flexible spine insert disposed between said first and second layers
 perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, wherein: said spine insert is made of cardboard; said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25; 
DaSilva teaches a gripping device (fig. 1) having a flexible spine insert (18) disposed between first and second layers (col. 3, lines 29-31),  perpendicular to a finger end (see annotated fig.) and centered between said first and second sides, (col. 3, lines 7-13) and extending between said finger end (see annotated fig.) and said wrist end (bottom end), wherein: said spine insert is made of webbing (col. 3, lines 10-12); said spine insert comprises a spine insert width extending between said first and second sides (width of 18, figs. 1,2); said spine insert comprises a spine insert length extending between said finger end and said wrist end (length of 18, figs .1,2); said spine insert length is perpendicular to said finger end of said gripping portion (figs. 1,2); and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25 (col. 3, lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible spine insert to Parker disposed between said first and second layers perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, said spine insert is made of webbing ,said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25 in view of DaSilva in order to provide increased support to the wearer.
The Parker/DaSilva combined reference fails to teach said spine insert is made of cardboard.
Goosen teaches a wearable limb guard (10) having a protective insert (14) formed of cardboard (col. 4, lines 9-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the spine insert of the Parker/DaSilva combined reference out of cardboard in view of Goosen in order to provide an inexpensive biodegradable spine insert (col. 3, lines 15-18, col. 4, lines 9-14 of Goosen) that would still provide support to the wearer.

Regarding claim 32, The Parker/DaSilva/Goosen combined reference teaches said spine insert comprises a finger tip ( 18 of DaSilva as applied to Parker includes an end of 18 closest to 23 of Parker) and a wrist tip (opposite end of 18 as applied to Parker) and said finger tip of said spine insert is disposed adjacent to said finger end of said gripping portion (fingertip of 18 would be adjacent to (near to) 23 of Parker)(fig. 2 of DaSilva, figs. 1,2 of Parker).
Regarding claim 33, the Parker/DaSilva/ Goosen combined reference teaches an end piece (24) (col. 3, lines 52-57 of Parker) disposed between said first and second layers (col. 3, lines 52-62) at said finger end of said gripping portion (fig. 1), wherein said spine insert is adjacent to said end piece (would be adjacent to the end piece, fig. 1 of Parker, fig. 2 of DaSilva).
Regarding claim 34, the Parker/DaSilva/ Goosen combined reference teaches  the spine insert is not attached to either of said first strap and said second strap because the spine insert is centered between the first and second sides of Parker, and the straps of Parker (32,34) are attached to the gripping portion via 40 which is at the edges of the gripping portion (fig. 2)(col. 4, lines 26-30).



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343) and further in view of Goosen (U.S. Patent No. 4926501) and further in view of Katzin et al. (U.S. Patent No. 5733249).

Regarding claim 31, The Parker/DaSilva/Goosen combined reference fails to teach said spine insert length is 40-50% of said side length of said gripping portion.
Katzin teaches a support apparatus (24) (figs. 1-3A) having a spine insert length (length of 36) that is 40-50% of said side length  (from front end to rear end) of said support apparatus (fig. 2), the spine insert connecting a front plate (32) and a rear plate (34)(fig. 3A)(col. 3, lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a rear plate and to have formed the spine insert of the Parker/DaSilva/Goosen combined reference so as to have a length of 40-50% of said side length in view of Katzin in order to provide increased support by adding a rear plate and to provide a length of the spine insert to accommodate the rear plate within the gripping portion.


Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343) in view of Katzin et al. (U.S. Patent No. 5733249) and further in view of Williams (U.S. Patent No. 5453064).

Regarding claim 35, Parker teaches a grip assist apparatus (10) for weight lifting (abstract) comprising: a gripping portion (20) formed by affixing first and second layers of flat material of a same shape and size to one another such that said first and second layers are flush (col. 3, lines 25-28, col. 5, lines 19-28, fig. 5),
said gripping portion comprising: a finger end (23) having a finger end width (width of 23); a wrist end (74) opposite from said finger end; first and second attachment edges (80,82) disposed on either side of said wrist end; 
a first side  (84) extending between said first attachment edge (80) and said finger end (23) (fig. 5); a second side (side extending from 82 to 23, fig. 5) extending between said second attachment edge (82) and said finger end (23); a side length, extending between a finger end center point and a wrist end center point (length extending from a center point of 23 to a center point of 74),
a wrist portion (30) comprising a first strap (32) and a second strap (34), wherein: each of said first strap and said second strap comprises an attachment end (ends of 32,34 attached to 80,82) and a free end (ends of 32,34 opposite attachment ends) (figs. 1,2); said attachment end of said first strap (32) extends from said first attachment edge (80) of said gripping portion; and said attachment end of said second strap (34) extends from said second attachment edge (82) of said gripping portion (figs. 1,2); and a releasable wrist fastener (70, 87,88) attached to said first and second straps (fig. 2) (col. 4, lines 31-55), said wrist fastener being dimensioned and shaped to fasten said first strap and said second strap such that said grip assists apparatus is secured around a wrist of a user (col. 4, lines 31-55); but fails to teach a flexible spine insert disposed between said first and second layers
 perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, wherein:  said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25; and said spine insert length is 40-50% of said side length of said gripping portion; and spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert
DaSilva teaches a gripping device (fig. 1) having a flexible spine insert (18) disposed between first and second layers (col. 3, lines 29-31),  perpendicular to a finger end (see annotated fig.) and centered between said first and second sides, (col. 3, lines 7-13) and extending between said finger end (see annotated fig.) and said wrist end (bottom end), wherein: said spine insert is made of webbing (col. 3, lines 10-12); said spine insert comprises a spine insert width extending between said first and second sides (width of 18, figs. 1,2); said spine insert comprises a spine insert length extending between said finger end and said wrist end (length of 18, figs .1,2); said spine insert length is perpendicular to said finger end of said gripping portion (figs. 1,2); and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25 (col. 3, lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible spine insert to Parker disposed between said first and second layers perpendicular to said finger end and centered between said first and second sides, and extending between said finger end and said wrist end, said spine insert comprises a spine insert width extending between said first and second sides; said spine insert comprises a spine insert length extending between said finger end and said wrist end; said spine insert length is perpendicular to said finger end of said gripping portion; and 2Attorney Docket No. 1530-015 Application Serial No. 16855940 said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25 in view of DaSilva in order to provide increased support to the wearer.
The Parker/DaSilva combined reference fails to teach said spine insert length is 40-50% of said side length of said gripping portion; and spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.
Katzin teaches a support apparatus (24) (figs. 1-3A) having a spine insert length (length of 36) that is 40-50% of said side length  (from front end to rear end) of said support apparatus (fig. 2), the spine insert connecting a front plate (32) and a rear plate (34)(fig. 3A)(col. 3, lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a rear plate and to have formed the spine insert of the Parker/DaSilva/Nguyen combined reference so as to have a length of 40-50% of said side length in view of Katzin in order to provide increased support by adding a rear plate and to provide a length of the spine insert to accommodate the rear plate within the gripping portion.
The Parker/DaSilva/Katzin combined reference fails to teach spine stitching disposed parallel to said spine insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.
the Parker/DaSilva/Katzin combined reference fails to specifically teach spine stitching disposed parallel to said spine 4Attorney Docket No. 1530-015 Application Serial No. 16855940insert length on either side of said spine insert such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert.
Williams teaches an exercise glove (10) including an insert (30) between two layers of material wherein the insert is held in place via stitching (21) extending through the two layers and along and around the perimeter  of the insert, not extending through the insert (col. 5, lines 39-45)(fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have stitched around/along the perimeter of the spine insert such that spine stitching is disposed parallel to said spine 4Attorney Docket No. 1530-015 Application Serial No. 16855940insert length on either side of said spine insert (stitching around/along the spine insert would achieve this due to its rectangular shape) such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert in view of Williams in order to hold the insert in place within the gripping portion.
Regarding claim 36, the Parker/DaSilva/Katzin/Williams combined reference teaches an end piece (24) (col. 3, lines 52-57 of Parker) disposed between said first and second layers (col. 3, lines 52-62) at said finger end of said gripping portion (fig. 1), wherein said spine insert is adjacent to said end piece (would be adjacent to the end piece, fig. 1 of Parker, fig. 2 of DaSilva).
Regarding claim 37, The Parker/DaSilva/Katzin/Williams combined reference teaches said spine insert comprises a finger tip ( 18 of DaSilva as applied to Parker includes an end of 18 closest to 23 of Parker) and a wrist tip (opposite end of 18 as applied to Parker) and said finger tip of said spine insert is disposed adjacent to said finger end of said gripping portion (fingertip of 18 would be adjacent to (near to) 23 of Parker)(fig. 2 of DaSilva, figs. 1,2 of Parker).
Regarding claim 38, The Parker/DaSilva/Katzin/Williams combined reference teaches the spine insert is not attached to either of said first strap and said second strap because it is centered between the first and second sides of Parker, and the straps of Parker (32,34) are attached to the gripping portion via 40 which is at the edges of the gripping portion (fig. 2)(col. 4, lines 26-30).
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered.
Regarding applicant’s argument that DaSilva’s center support is attached to wrist straps and therefore applicant’s amendment that “said spine insert is not attached to either of said first strap and said second strap” overcomes the combination of DaSilva and Parker, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Parker is the primary reference. The spine insert of Da Silva is added to Parker to provide increased support. The spine insert of DaSilva provides an extra layer of supportive material and therefore would provide increased support to the wearer regardless of being attached to the wrist straps.  The spine insert of the Parker/DaSilva combined reference is not attached to either of said first strap and said second strap because it is centered between the first and second sides of Parker, and the straps of Parker (32,34) are attached to the gripping portion via 40 which is at the edges of the gripping portion (fig. 2)(col. 4, lines 26-30).
Regarding applicant’s argument that Katzin fails to teach the spine insert length is 40% to 50% of said side length because A does not equate to 40-50% of B in applicant’s annotated fig., the examiner contends that the applicant has mischaracterized the examiner’s interpretation of Katzin.  Katzin teaches a support apparatus (24) (figs. 1-3A) having a spine insert length (length of 36, see annotated fig. below, 36 is the narrower midportion and is pointed to in fig. 3A) that is 40-50% of said side length  (from front end to rear end, see annotated fig. below) of said support apparatus (fig. 2), the spine insert connecting a front plate (32) and a rear plate (34)(fig. 3A)(col. 3, lines 50-59).


    PNG
    media_image3.png
    554
    798
    media_image3.png
    Greyscale


Regarding applicant’s argument that lateral movement is allowed by spine stitching and lateral movement would not be beneficial to Katzin and the nature of Katzin’s materials wouldn’t allow it, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Parker is the primary reference and the spine stitching is added to Parker in view of Williams in order to hold the spine insert in place within the gripping portion.  While the claims recite that the spine stitching does not extend through the spine insert, the claims do not mention the spine stitching being spaced from the spine insert to allow lateral movement of the spine insert.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that Katzin fails to teach that the protective inserts are folded over the ends of the spine insert, the examiner contends that the act of “folding” is product by process. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The foam sheets (30) that form the protective inserts (46,48) extend beyond the ends of the spine insert (fig. 4) (col. 4, lines 14-33) and cover the ends of the spine insert, therefore they can be applied to cover the spine insert by being folded over the ends of the spine insert.
Applicant’s remaining arguments have been considered but do not apply to the combination of references applied in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732